Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO

NOTE PURCHASE AGREEMENT

(NEWSTAR COMMERCIAL LEASE FUNDING I, LLC)

THIS FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of February 28, 2014
(this “Amendment”), is entered into by and among NEWSTAR COMMERCIAL LEASE
FUNDING I, LLC, a Delaware limited liability company, as the borrower (in such
capacity, together with its successors and permitted assigns, the “Borrower”),
NEWSTAR EQUIPMENT FINANCE I, LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “NEF”), as the Servicer and as the
originator (in such capacity, together with its successors and permitted
assigns, the “Originator”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as the lender (in such capacity, together with its
successors and assigns, the “Lender”), WELLS FARGO SECURITIES, LLC, a Delaware
limited liability company (together with its successors and assigns, “WFS”), as
deal agent (in such capacity, together with its successors and assigns, the
“Deal Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as the backup servicer (in such capacity, together with its
successors and assigns, the “Backup Servicer”) and the trustee (in such
capacity, together with its successors and assigns, the “Trustee”). Capitalized
terms used and not otherwise defined herein are used as defined in the Agreement
(as defined below).

R E C I T A L S

WHEREAS, the parties hereto entered into that certain Note Purchase Agreement,
dated as of November 16, 2012 (as amended, restated or otherwise modified from
time to time, the “Agreement”); and

WHEREAS, the parties hereto previously amended the Agreement as of September 26,
2013, December 12, 2013 and January 30, 2014; and

WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as provided herein.

NOW, THEREFORE, in consideration of the premises, mutual covenants and other
good and valuable consideration contained herein, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

A G R E E M E N T

Section 1. Amendments.

(a) Clause (d) of the definition “Turbo Event” in Section 1.1(b) of the
Agreement is amended and restated in its entirety as follows:

“(d) if, on the first Determination Date occurring eighteen (18) months after
the Closing Date, the ratio of the aggregate Outstanding Amount to the Advance
Limit is less than fifty percent (50%) (unless the Originator has sponsored a
Securitization Transaction);”

(b) Section 2.3 of the Agreement is amended and restated in its entirety as
follows:

Fourth Amendment to Note Purchase Agreement

(NewStar Commercial Lease Funding I, LLC)



--------------------------------------------------------------------------------

“Section 2.3. Optional Termination of the Revolving Period.

The Lender or the Borrower may, upon at least forty-five (45) days’ prior
written notice to the Deal Agent, the Servicer and the Borrower or the Lender,
as applicable, terminate the Revolving Period on May 16, 2014. The effective
date of such termination shall be the “Optional Revolving Period Termination
Date.””

Section 2. Ratification of Agreement. As amended by this Amendment, the
Agreement is in all respects ratified and confirmed by all of the parties and
the Agreement as amended by this Amendment shall be read, taken and construed as
one and the same instrument. All references to the Agreement shall be deemed to
mean the Agreement as amended hereby. This Amendment shall not constitute a
novation of the Agreement, but shall constitute an amendment thereof. The
parties hereto agree to be bound by the terms and conditions of the Agreement as
amended by this Amendment.

Section 3. Representations. The Borrower, the Originator and the Servicer each
hereby represents and warrants with respect to itself as of the date of this
Amendment as follows:

(a) it is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization;

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (i) its articles of
organization, operating agreement or other organizational documents or (ii) any
Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with, any governmental authority is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly authorized, executed and delivered by it;

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by Insolvency Laws generally or by general principles of equity;

(f) all representations and warranties set forth in the Agreement are true and
correct as of the date hereof (except those that expressly relate to an earlier
date) and all of the provisions of the Agreement and the other Transaction
Documents, except as amended or waived hereby, are in full force and effect;

(g) subsequent to the execution and delivery of this Amendment and after giving
effect hereto, no unwaived event has occurred and is continuing which
constitutes a Turbo Event, an Event of Default, an Unmatured Event of Default, a
Servicer Default or an Unmatured Servicer Default;

(h) the Agreement continues to create a valid security interest in, and Lien
upon, the Assets in the Asset Pool, in favor of the Trustee, which security
interest and Lien is perfected in accordance with the terms of the Transaction
Documents and is prior to all Liens subject to Permitted Liens; and

(i) in consideration of the Deal Agent, the Backup Servicer, the Trustee and the
Lender entering into this Amendment, the Borrower, the Originator and the
Servicer hereby waive, release and discharge the Deal Agent, the Backup
Servicer, the Trustee, the Lenders or any of their respective officers,
employees, representatives, agents, counsel or directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known to the extent that any of the
forgoing arose, on or prior to the date hereof, out of or from or in

 

Fourth Amendment to Note Purchase Agreement

(NewStar Commercial Lease Funding I, LLC)

 

2



--------------------------------------------------------------------------------

any way related to or were in connection with the Agreement or the Transaction
Documents, including, without limitation, any action by such Persons, or failure
of such Persons to act, under the Agreement or the other Transaction Documents
on or prior to the date hereof, except, with respect to any such Person being
released hereby, any actions, causes of action, claims, demands, damages and
liabilities arising out of such Person’s gross negligence or willful misconduct
in connection with the Agreement or the other Transaction Documents.

Section 4. Liens. Each of the parties hereto affirms any liens and security
interests created and granted by it in the Agreement or the other Transaction
Documents and agrees that this Amendment shall in no manner adversely affect or
impair such liens and security interests. In addition, each of the parties
hereto agrees to execute and file any documents necessary to make this paragraph
accurate as of the date hereof.

Section 5. Conditions. The effectiveness of this Amendment is subject to the
delivery to the Administrative Agent of this Amendment duly executed by each of
the parties hereto.

Section 6. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(d) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(e) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(f) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS.

[Remainder of Page Intentionally Left Blank]

 

Fourth Amendment to Note Purchase Agreement

(NewStar Commercial Lease Funding I, LLC)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NEWSTAR COMMERCIAL LEASE FUNDING I, LLC, as Borrower By:  

NEWSTAR FINANCIAL, INC.,

as Designated Manager

By:  

/s/ MICHAEL EISENSTEIN

Name:  

Michael Eisenstein

Title:  

Managing Director

NEWSTAR EQUIPMENT FINANCE I, LLC, as Servicer and Originator By:  

NEWSTAR FINANCIAL, INC.,

as Designated Manager

By:  

/s/ MICHAEL EISENSTEIN

Name:  

Michael Eisenstein

Title:  

Managing Director

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

Fourth Amendment to Note Purchase Agreement

(NewStar Commercial Lease Funding I, LLC)

S-1



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ PETER ROGERS

Name:  

Peter Rogers

Title:  

Director

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

Fourth Amendment to Note Purchase Agreement

(NewStar Commercial Lease Funding I, LLC)

S-2



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC,

as Deal Agent

By:  

/s/ WILLIAM EUSTIS

Name:  

William Eustis

Title:  

Director

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

Fourth Amendment to Note Purchase Agreement

(NewStar Commercial Lease Funding I, LLC)

S-3



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

By:  

/s/ BRETT HUDSON

Name:  

Brett Hudson

Title:  

Assistant Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Fourth Amendment to Note Purchase Agreement

(NewStar Commercial Lease Funding I, LLC)

S-4



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Backup Servicer

By:  

/s/ BRETT HUDSON

Name:  

Brett Hudson

Title:  

Assistant Vice President

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

Fourth Amendment to Note Purchase Agreement

(NewStar Commercial Lease Funding I, LLC)

S-5



--------------------------------------------------------------------------------

Acknowledged and agreed to as of

the date first written above.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Hedge Counterparty

By:  

/s/ JOHN MIECHKOWSKI

Name:  

John Miechkowski

Title:  

Authorized Signatory

 

Fourth Amendment to Note Purchase Agreement

(NewStar Commercial Lease Funding I, LLC)

S-6